BRETT, Presiding Judge
(concurring).
While I concur there was sufficient evidence for the jury to reach a decision in this case, I believe defense counsel’s con*366tentions concerning a suspended sentence contain merit. Therefore, I would urge defense counsel to act under the provisions of 22 O.S.1971, § 994, and seek again a suspended sentence.
In my opinion this is another case wherein the Department of Corrections will be overburdened by incarceration of this defendant. There was sufficient information provided the court to show that this defendant is required to take specific medication and that he is not in the best condition of health. At the same time, under supervision of a suspended sentence this defendant can be placed under sufficient restriction to control his actions. Consequently, after reading this record I would recommend to the trial judge that this defendant be considered seriously for a suspended sentence in the event defense counsel acts under the provisions of § 994.